Citation Nr: 0617022	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  98-03 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in April 
2005, but was remanded for further development.  The 
development has been completed. 


FINDING OF FACT

The evidence is against a link between the current back 
disability and a disease or injury in service. 


CONCLUSION OF LAW

A chronic back disability was not incurred in active service, 
nor may it be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1) (2005).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letters dated in September 2003, June 2005, and September 
2005.  These letters each told the veteran what evidence was 
needed to substantiate the claim for service connection for 
his back disability.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The September 2003 letter asked 
the veteran to notify VA if he knew of any evidence or 
information that he thought would support his claim.  The 
September 2005 letter notified him that it was his duty to 
send all of the evidence he may have in his possession.  
These letters met the requirement to notify the veteran to 
send any relevant evidence in his possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in March 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran two medical 
examinations and obtained a medical opinion.  He offered 
testimony at a hearing before a hearing officer in July 1999.  
The September 2005 letter to the veteran requested that he 
send authorization forms pertaining to the release of records 
from the private physicians he had identified at the hearing, 
but he has not responded.  Records from the Social Security 
Administration have been obtained.  Finally, the 1958 VA 
treatment records identified by the veteran were requested 
from the Albany VA medical center, but a reply indicated that 
there were no records pertaining to treatment of the veteran.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran has contended in written correspondence and his 
July 1999 sworn testimony that he initially injured his back 
in the summer of 1956, when he fell on his ship and struck 
his back on a deck cleat.  The veteran says that he went to 
sick bay for treatment, but was told there was nothing 
physically wrong with him.  He notes that he was hospitalized 
for back pain for a short period of time in 1958, and that he 
was seen again after discharge at a VA facility that same 
year.  The veteran has reported that he had experienced back 
pain since discharge from service, which required him to 
undergo surgery in 1978. 

Service medical records show that the veteran was 
hospitalized on August 17, 1958, following three days of back 
pain.  He stated that the pain began after squatting, and 
radiated from the lumbar area into the neck.  It was 
aggravated by coughing, bending, and sitting.  He reported 
numbness and weakness of the legs on bending over.  
Tenderness of the lumbar spine was shown on examination.  
Straight leg raising produced back pain at 60 degrees 
bilaterally.  However, a repeat examination on August 18, 
1958 was normal, as was an X-ray study of the back.  The 
veteran asked to be discharged from the hospital due to an 
illness in his immediate family.  The final diagnosis was 
"back pain, examined for not found."

The remainder of the service medical records are negative for 
complaints or treatment for a back injury or pain.  A March 
1958 re-enlistment examination found that the spine was 
normal, as did his October 1958 examination for separation 
from service.  

The post service medical records include the report of a 
March 1997 VA examination of the spine.  The veteran reported 
that while working aboard ship in 1956, he had fallen and hit 
his back on a deck cleat.  He reported being treated with 
pain medication for about a week.  Afterwards, he was okay 
until the pain recurred in 1958 following some bending and 
twisting.  He had then spent two days on bed rest.  

The veteran reported back pain ever since that time, and 
stated that he underwent disk surgery in 1978.  He still had 
back aches and occasional shooting pains but no leg pains.  
The veteran generally treated his back with over the counter 
pain medication, but he also experienced monthly 
exacerbations which required him to sleep on the floor for 
several days at a time.  

On examination, there was a scar of the upper lumbar area.  
There was no tenderness, spasm, limitation of motion, or pain 
on range of motion testing.  Straight leg raising was to 90 
degrees.  Deep tendon reflexes were equal and active, and 
there was no evidence of motor or sensory deficits.  The 
diagnosis was degenerative joint disease, lumbosacral spine, 
and status post surgery for herniated disk.  An X-ray study 
showed narrowing of the intervertebral disk spaced between L4 
and L5, L5 and S1, and to a lesser degree L3 and L4.  There 
was a suggestion of degenerative disc disease at the L4 and 
L5.  

The veteran underwent an additional VA examination of the 
spine in February 2006.  The claims folder was reviewed in 
conjunction with the examination.  The examiner noted that 
while the veteran had undergone treatment for several 
complaints between 1956 and 1958, he was not seen for any 
complaints regarding his back.  The August 1958 records of 
treatment for back pain were also noted, as was the normal 
October 1958 discharge examination.  The examiner stated that 
"it is at least as likely as not that the veteran's back 
condition, as stated, was not secondary to injury during 
active service."  The examiner noted that on several 
occasions in the medical records, the veteran provided a 
history of an injury in service, but that this was not 
documented in his military records.  

Analysis

With regard to the three elements needed for service 
connection, it is not in dispute that the veteran has a 
current back disability, namely degenerative disc disease of 
the lumbosacral spine.  Degenerative joint disease, or 
arthritis, has also been reported, although diagnostic 
studies have apparently not shown that disease.

There is also competent evidence of an in-service injury or 
disease, the veteran has testified to an injury, and the 
service medical records document hospitalization to evaluate 
back complaints.  Ultimately, medical professionals could not 
find a back disability during service, and the recent VA 
examiner seemed to conclude that a back disability was not 
demonstrated in the service medical records.  Accordingly, 
the weight of the evidence is against finding a back 
disability in service.

The weight of the evidence is also against finding a link 
between the current back disability and service, including 
the reported back injury in service.  While the veteran is 
competent to report a continuity of symptomatology since 
service, competent medical evidence is needed to establish a 
link between a current disability and service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The only competent opinion on the relationship between 
current back disability and service was provided by the 
physician who provided the February 2006 examination.  That 
opinion is against the claim.

The veteran's representative has pointed to the examiner's 
awkward phraseology that "it is at least as likely as not 
that the back condition, as stated was not secondary to 
injury during active service;" and has argued that the 
examiner's statement could be read as saying it is at least 
as likely as not that the disability is related to injury in 
active service.

The examiner's rationale, however, makes clear that he did 
not find the current back disability at least as likely as 
not related to service.  The opinion must also be viewed in 
conjunction with the conclusion in service that a back 
disability was not demonstrated, the normal examination at 
separation from service, and the long gap between service and 
the initial post-service treatment for a back disability.

Viewed from this perspective, the weight of the evidence is 
against finding a link between a current back disability and 
service.  As such, reasonable doubt does not arise and the 
claim is denied.


ORDER

Entitlement to service connection for a back disability is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


